Citation Nr: 1442770	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  13-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for adjustment disorder with depressed mood (a psychiatric disorder other than PTSD). 

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for status post arthroscopy with osteochondral transfer of the left knee (a left knee disability). 

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for residual scar associated with status post arthroscopy with osteochondral transfer of the left knee (a left knee scar). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Matthew Lorch, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION
The Veteran, who is the appellant in this case, had active military service from 
October 1997 to October 1998, and from February 2004 to November 2009.
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    

The Veteran's representative provided a statement addressing service connection for posttraumatic stress disorder (PTSD).  See January 2013 representative statement.  Moreover, in a January 2013 affidavit, the Veteran referred to symptoms of PTSD.  Accordingly, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a higher initial rating for adjustment disorder with depressed mood is not inextricably intertwined with the referred issue of service connection for PTSD because the Board is already rating the psychiatric disorder of adjustment disorder with depressed mood based on all psychiatric symptoms because the evidence of record does not show differentiation between symptoms of PTSD and those of the service-connected adjustment disorder with depressed mood.  See 38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).  All of the Veteran's psychiatric symptoms have been considered by the Board in current initial rating for adjustment disorder with depressed mood.  This initial rating assigned is unaffected by any AOJ adjudication of service connection for PTSD, as all psychiatric symptoms, even symptoms that as part of the adjudication of service connection for PTSD may be attributable to PTSD, because the very same symptoms are already service connected and rated as part of the service-connected psychiatric disorder (other than PTSD).  If during adjudication of the issue of service connection for PTSD service connection were denied, the psychiatric disorder (other than PTSD) would still be rated based on all psychiatric symptoms and all social and occupational impairment, so the current initial rating would be entirely unaffected.  If service connection for PTSD were granted, both the currently service-connected psychiatric disorder (other than PTSD) and the PTSD would be rated together based on all psychiatric symptoms and all social and occupational impairment - which is the identical manner in which the service-connected psychiatric disorder (other than PTSD) is now being rated.  38 C.F.R. §§ 4.14, 4.130, Diagnostic Code 9413 (2013).

The issues of entitlement to a higher initial rating for a left knee disability, a higher initial rating for a left knee scar, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, adjustment disorder with depressed mood has been characterized by social and occupational impairment with reduced reliability and productivity.

2.  For the entire initial rating period on appeal, adjustment disorder with depressed mood has not been manifested by social and occupational impairment, with deficiencies in most areas, to include family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for adjustment disorder with depressed mood have been met during the entire initial rating period on appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).

2.  The criteria for a disability rating in excess of 50 percent for adjustment disorder with depressed mood have not been met or more nearly approximated at any time during the entire initial rating period on appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Because this is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for a psychiatric disorder other than PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service treatment records, and the Veteran's own statements in support of his claim.  Therefore, VA's duty to assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).

The Veteran has also been afforded an adequate VA examination on the issue of a higher initial rating for a psychiatric disorder other than PTSD in November 2009 (mental disorders except PTSD and eating disorders).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the VA medical records and the Veteran's claims file.  The VA examiner also considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, a comprehensive physical examination, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a higher initial rating for a psychiatric disorder other than PTSD on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Disability Rating Legal Authority

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  As explained in more detail below, the Board finds that the service-connected psychiatric disorder other than PTSD did not undergo an increase during the appeal period so as to warrant staged ratings.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9413, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9413.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

Initial Rating Analysis for a Psychiatric Disorder Other Than PTSD

The Veteran disagreed with the 30 percent initial disability rating assigned for the service-connected adjustment disorder with depressed mood.  He stated that his psychiatric disorder has taken a toll on his ability to lead a normal life.  See February 2011 NOD.  He indicated that he has short term memory impairment as evidenced by forgetting to take his various medications, that he stays home most of the time unless he has a pressing need to go outside, and that he is hyper vigilant to the point of provoking an anxiety attack while alone at home if something is out of place.  He also indicated that he is hyper vigilant when he goes outside in that he is constantly looking around and investigating possible threatening situations, that he stops when walking on the street or sidewalk in order to monitor and guard against uncomfortable situations, and that he is in constant fear and preparedness while driving his vehicle.  He stated that he is usually annoyed by others' driving behavior and interprets their actions as being designed to purposely annoy him, and that he goes grocery shopping in the middle of the night in order to avoid the anxiety of being around others in a store environment.  The Veteran advanced that he has chronic sleep impairment, that he is short-tempered and quick to react, and that, while he has not been physically violent towards others, his anger has caused him to throwing and breaking household items before.  The Veteran indicated that anxiety and anger cause impaired judgment at times as evidenced by an instance when he was once locked out of his house with no one home, so he broke a window rather than call his spouse or a friend.  The Veteran stated that he does not have suicidal ideation but that he often finds himself numb to the ideas of death and suffering.  See January 2013 Veteran affidavit.  

With respect to social and occupational functioning, the Veteran reported that he has difficulty in engaging with others in a meaningful manner when he is involved in rare social interactions, that he does not go to public social gatherings with friends because of overwhelming anxiety from being in crowded and noisy environments, and that he could not visit a friend at a hospital or go to his grandmother's funeral, which was detrimental to the relationships with his friend and family, respectively.  The Veteran also indicated that has difficulty straying from his routine and that interference with his environment causes him anxiety and stress that have negatively impacted his relationships with family and friends.  He added that his relationships with his wife and step daughters have been negatively affected as a result of anxiety and anger and that he was in the process of obtaining a divorce from his wife.  He also stated that he has difficulty adjusting to civilian life and that his prospects for gainful employment are very unlikely.  See Id.

The Veteran's representative referred to 38 C.F.R. § 4.129 (2013) and contended that, if the RO had considered this provision, it would have assigned a minimum disability rating of 50 percent for PTSD because, according to the representative, it was the adjustment disorder, which should now be recognized as PTSD that led to the Veteran being deemed unfit for military service.  See January 2013 representative's memorandum.  Under 38 C.F.R. § 4.129, when a mental disorder that develops in service as a result of a highly stressful event is severe enough to bring about a veteran's release from active military service, VA shall assign a rating of not less than 50 percent and schedule an examination within the six month period following the veteran's discharge to determine whether a change in rating is warranted.  

In this case, the Veteran is not service connected for PTSD; however, the Board has considered the application of this provision with respect to the service-connected psychiatric disorder other than PTSD and, while the service treatment records showed that the Veteran had psychiatric problems, such problems did not bring about the Veteran's release from service as advanced by the Veteran's representative.  In fact, the reasons for the Veteran's service discharge were degenerative arthritis of the left knee and right anterior knee pain.  See September 2009 Findings of the Physical Evaluation Board Proceedings.  Accordingly, 38 C.F.R. § 4.129 is not for application in this case. 

After a review of all the evidence, lay and medical, the Board finds that the  Veteran's psychiatric disorder other than PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, and symptoms that more nearly approximate the 50 percent rating under DC 9413 for the entire initial rating period on appeal.  38 C.F.R. § 4.130.  After examining the Veteran and considering his history and statements, the November 2009 VA examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity due to symptoms such as difficulty concentrating and focusing on tasks due, moderate to severe depression, irritability, sleep disturbance, impairment of short term memory, and disturbances to motivation and mood manifested by loss of energy, decreased appetite, and decreased interest in sex.  Moreover, the Veteran reported that he isolates himself by sitting at home, he is hyper vigilant to the point of provoking anxiety attacks, he has anxiety in crowded areas, he is short-tempered and quick to react, and his anxiety and anger cause impaired judgment at times.  See January 2013 Veteran affidavit.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disorder other than PTSD more nearly approximates the criteria provided by the 50 percent rating under DC 9413 for the initial rating period on appeal.  Id. 

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire initial rating period on appeal, the evidence has not met or more nearly approximated the criteria for a higher 70 percent disability rating for a psychiatric disorder other than PTSD.  Id.  The record does not indicate social and occupational impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, and mood, due to symptoms of such a severity as described for a 70 percent rating for the service-connected psychiatric disorder other than PTSD.  
   
With respect to social impairment, at the November 2009 VA examination, the Veteran reported that he had been married for four years, that he had two step daughters, and that he talks to a maternal aunt and cousin, who are the only family members he wants to interact with.  See January 2013 Veteran affidavit.  VA treatment records during the initial rating period on appeal show that, while the Veteran got divorced from his wife, he was meeting women online and was dating a woman in March 2013.  The March 2013 VA treatment note also indicated that the Veteran was planning to vacation in Cancun with one of his aunts in April 2013.  The Veteran reported that, while he was not communicating with his ex-wife, he still maintained contact with his step children and felt very close to them.  See April 2012 VA mental health note.  Moreover, while the Veteran stated in his January 2013 affidavit that he was isolated from his friends and family, the Veteran went on to state that he has "difficulty" in engaging with others, rather than an "inability" to engage with others.  

The November 2009 VA examiner assessed the Veteran's extent of impulse control to be fair because the Veteran tends to be irritable and loses his temper over minor matters and sometimes becomes aggravated while driving.  This tends to show that, as a result of his fair impulse control, the Veteran has difficulty with social functioning rather than inability to maintain social relationships.  The November 2009 VA examiner indicated that the Veteran had moderate to severe symptoms of depression due to loss of interest and pleasure in activities he previously enjoyed. as well as decreased appetite, sleep disturbance, and decreased interest in sex.  However, the evidence of record also establishes that the Veteran was meeting women online, was dating a woman in March 2013, and was planning a vacation with an aunt in April 2013.  Accordingly, the weight of the lay and medical evidence of record demonstrates that, for the entire appeal period, the Veteran's psychiatric symptoms more nearly approximated social impairment manifested by difficulty establishing and maintaining effective social relationships, which is consistent with a 50 percent rating under DC 9413, and did not result in an inability to establish and maintain effective relationships as contemplated by the 70 percent rating under DC 9413.  38 C.F.R. § 4.130.

With respect to occupational impairment, VA treatment records throughout the appeal period show that the Veteran attended community college and ITT courses, but it is unclear whether or not the Veteran obtained a degree.  The November 2009 VA examination report showed that the Veteran did not complete a degree, and a 
March 2012 VA mental health note showed that the Veteran was on track to finish his bachelor degree in eight months.  VA treatment records also showed that the Veteran took a customer service job but was not able to perform well due to poor concentration.  VA treatment records also showed that the Veteran had a magic show business from which he was making money.  Additionally, he was taking photography classes online and was planning to be a wedding photographer.  See November 2012, March 2013, and May 2013 VA mental health notes.  Accordingly, the evidence establishes that the Veteran's psychiatric symptoms have caused reduced reliability and productivity but did not result in occupational and social impairment with deficiencies in most areas such as school and work as contemplated by the 70 percent rating under DC 9413.  38 C.F.R. § 4.130.

While, during the November 2009 VA examination, the Veteran endorsed thoughts of suicide, he stated he would not actually commit suicide.  Moreover, VA treatment records during the appeal period showed that the Veteran denied suicidal ideation at almost all VA mental health visits.  The Board finds that the VA treatment reports noting the Veteran's denial of suicidal ideation are more probative than the November 2009 VA examination report showing endorsement of suicidal thoughts because the VA treatment records show repeated denial of suicidal thoughts on multiple occasions and such reports were made for the purposes of receiving treatment; an individual is more likely to be truthful in describing a current condition in the context of receiving treatment in order to ensure receipt of best medical treatment possible.  Aside from the isolated incidents where the Veteran reported suicidal ideation as outlined above, the evidence does not exhibit symptomatology described for a 70 percent rating (i.e., obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

In fact, upon examination in November 2009, the VA examiner found that the Veteran was alert, oriented in all four spheres, clean, neatly groomed, and casually dressed with clear speech, and cooperative, friendly, and relaxed attitude.  VA treatment records during the appeal period showed similar findings.  The November 2009 VA examiner found that the Veteran had full affect, good mood, and unremarkable thought process with difficulty concentrating and focusing on tasks, and mildly racing thoughts; there were no delusions, hallucinations, panic attacks, or homicidal thoughts.  The VA examiner found that the Veteran's immediate memory and recent memory were mildly impaired while remote memory was normal.  The Veteran has reported that he had panic attacks and that he was hospitalized once for an anxiety attack.  See June 2011 and August 2012 VA treatment notes, and January 2013 Veteran affidavit.  However, he did not indicate that such panic attacks were continuous or that they affected his ability to function independently as contemplated by the 70 percent rating under DC 9413.  While the Veteran stated in the January 2013 affidavit that he was quickly angered and would throw and break household items, he indicated that he has not been physically violent towards others.  Moreover, the instances the Veteran described showed that his irritability stemmed from certain provocations (such as the way others drove or interference with his environment) and not unprovoked irritability resulting in violence as contemplated by the 70 percent rating under DC 9413.  

While the Veteran's representative advanced that the Veteran had continuous depression and the November 2009 VA examiner found that the Veteran had moderate to severe symptoms of depression, the Board finds that symptoms of depression did not affect the Veteran's ability to function independently.  As an example, the November 2009 VA examiner concluded that the Veteran was capable of managing his financial affairs and, as outlined above, the Veteran was independently able to enroll in college courses and maintain a "B average" at one point during the appeal period.  See December 2010 VA mental health note.  In a January 2013 memorandum, the Veteran's representative contended that the Veteran's psychiatric condition progressed from simple unreliability to numerous serious deficiencies due to the psychiatric condition and the medications used to treat it; however, the Board finds that the weight of the lay and medical evidence as discussed above demonstrates that the Veteran's occupational and social impairment did not result in deficiencies in most areas such as work, school, family, relations, thinking, or mood as contemplated by the criteria for the 70 percent rating under DC 9413.  38 C.F.R. § 4.130.  

For the entire initial rating period on appeal, the Board finds that the degree of severity of the Veteran's psychiatric symptoms or functional impairment as reflected by the GAF score which was assessed at the November 2009 VA examination at 65 reflects mild symptoms or difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships, which is consistent with the Veteran's disability picture during the appeal period, and more nearly approximates a level of functional impairment congruent with a 50 percent rating for adjustment disorder with depressed mood.  The Board finds that, for the entire initial rating period on appeal, the Veteran's adjustment disorder with depressed mood symptoms and social and occupational impairment are not of the severity indicated for a 70 percent rating under DC 9413.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular rating is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational impairment caused by the Veteran's adjustment disorder with depressed mood is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9413 specifically provides for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's adjustment disorder with depressed mood is manifested by symptoms of anxiety, sleep disturbance, irritability and anger outbursts, hypervigilance, difficulties with concentration and memory, social avoidance or isolation, depression, and isolated reports of suicidal ideation without a plan.  These symptoms and social and occupational impairment are part of or similar to symptoms listed under the applicable schedular rating criteria.  38 C.F.R. § 4.130.  

The schedular rating criteria specifically include ratings based on by social and occupational impairment with reduced reliability and productivity due psychiatric symptoms.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 
16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2013).  Additionally, the Board has considered the November 2009 probative GAF score, which is incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's adjustment disorder with depressed mood. 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Moreover, the Veteran's assertions of being unemployable due to service-connected disabilities are more appropriately addressed by the claim for a TDIU raised under Rice as outlined in the Remand section below because it applies distinct criteria from 38 C.F.R. §  3.321 based on total inability to obtain or maintain substantially gainful employment.  See 38 C.F.R. § 4.16 (2013).

For these reasons, the Board finds that the schedular rating criteria is adequate to evaluate the Veteran's adjustment disorder with depressed mood and referral for consideration of an extraschedular rating is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with service-connected adjustment disorder with depressed mood, the Board finds that for the entire initial 

rating period on appeal, the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 50 percent for adjustment disorder with depressed mood, but no higher, throughout the appeal period is granted. 


REMAND

Initial Rating for a Left Knee Disability and Left Knee Scar

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Significantly, the evidence, including the Veteran's statements regarding severe pain, instability, and usage of ice and heat treatment more than once daily to help prevent left knee swelling and stiffness suggests that the left knee disability may have worsened since the last VA general examination in December 2009.  See January 2013 Veteran affidavit.  Therefore, upon remand, a more current examination of the left knee disability should be undertaken.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because a 23-month old exam was too remote in time to adequately support a decision on appeal for an increased rating where there was an indication of worsening of the disability at issue).  

Moreover, it is unclear whether the left knee pain as described by the Veteran results from the service-connected left knee disability or left knee scar.  Accordingly, more current examination of the left knee scar should be undertaken.  

TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

In a January 2013 statement, the Veteran's representative wrote that the Veteran is unemployed due to the intensive nature of his psychiatric symptoms and that he cannot seek any gainful employment.  The representative asserted that the Veteran's anxiety makes him unsuitable for any of his historical employment options.  In a January 2013 affidavit, the Veteran stated that his prospects for gainful employment are very unlikely because others see him as difficult to be around.  The record also reflects that the Veteran was enrolled in college courses, but there is no indication that he obtained a college degree.  

Taking Rice into consideration, the Board construes this evidence to be a new claim for a TDIU that arose during the initial rating appeal for the psychiatric disorder other than PTSD.  However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  Moreover, a VA opinion would also help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Accordingly, the issues of entitlement to a higher initial rating for a left knee disability, a left knee scar, and a TDIU are REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to help ascertain the current extent of the service-connected left knee disability and left knee scar.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

The examiner should provide an opinion as to the Veteran's occupational impairments resulting from all the service-connected disabilities.    

The service-connected disabilities are obstructive sleep apnea, adjustment disorder with depressed mood, right shoulder acromioclavicular joint sprain, degenerative disc disease C5-C-6, right knee degeneration with lateral meniscal tear, status arthroscopy with osteochondral transfer of the left knee, hypertension, and residual scar associated with status post arthroscopy with osteochondral transfer of the left knee.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.  

2. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.

3. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement on VA Form 21-8940 regarding his post-service work history as well as all of his education and training.  All actions to obtain the requested statement should be documented fully in the claims file.

4. Thereafter, the issues of entitlement to a higher initial rating for a left knee disability, a left knee scar, and a TDIU should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


